[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                    MARCH 12, 2008
                                                  THOMAS K. KAHN
                            No. 07-13745
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 07-60558-CV-WPD

CARLOS SHAARBAY,
                                                    Plaintiff-Appellant,

                                  versus

THE STATE OF FLORIDA,
CITY OF HOLLYWOOD POLICE,
CITY OF DAVIE POLICE DEPARTMENT,
JUDGE PETER M. WEINSTEIN,
JUDGE MICHAEL GATES, et al.,

                                                    Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 12, 2008)

Before ANDERSON, BLACK and HULL, Circuit Judges.

PER CURIAM:
      Carlos Shaarbay, a prisoner proceeding pro se, appeals the dismissal of his

requests for reconsideration regarding the district court’s previous order dismissing

his 42 U.S.C. § 1983 civil complaint as frivolous.

      We review for an abuse of discretion the denial of a motion to reconsider a

final judgment. Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.), cert. denied, 128
S. Ct. 660 (2007). “A post-judgment motion may be treated as made pursuant to

either [Federal Rule of Civil Procedure] 59 or 60–regardless of how the motion is

styled by the movant–depending on the type of relief sought.” Mays v. U.S. Postal

Serv., 122 F.3d 43, 46 (11th Cir. 1997). “Rule 59 applies to motions for

reconsideration of matters encompassed in a decision on the merits of a dispute.”

Wright v. Preferred Research, Inc., 891 F.2d 886, 889 (11th Cir. 1990). However,

Rule 59(e) cannot be used “to relitigate old matters, raise argument or present

evidence that could have been raised prior to the entry of judgment.” Michael

Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005). By

way of contrast, “the purpose of a Rule 60(b) motion is to permit the trial judge to

reconsider matters so that he can correct obvious errors or injustices and so perhaps

obviate the laborious process of appeal.” Carter By and Through Carter v. U.S.,

780 F.2d 925, 928 (11th Cir. 1986) (quotations and alterations omitted).




                                          2
      Shaarbay’s various post-judgment pleadings essentially constituted a request

for reconsideration of the court’s order dismissing his complaint under Rule 59(e).

However, Shaarbay merely restated his challenges to his underlying conviction

that the district court had already rejected. As a result, the district court did not

abuse its discretion in denying his requests for reconsideration, because a party

cannot use a Rule 59(e) motion “to relitigate old matters, raise argument or present

evidence that could have been raised prior to the entry of judgment.” See Michael

Linet, Inc., 408 F.3d at 763.

      AFFIRMED.




                                            3